Citation Nr: 0929914	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-17 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for narcolepsy.

4.  Entitlement to service connection for a left hand 
disorder.

5.  Entitlement to service connection for residuals of a head 
injury.

6.  Entitlement to service connection for Parkinson's 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to 
August 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case was subsequently transferred to 
the RO in Portland, Oregon.

The issues of entitlement to service connection for tinnitus 
and narcolepsy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence that the Veteran 
has a current bilateral hearing loss disability for VA 
compensation purposes.  

2.  There is no competent medical evidence of residuals of a 
head injury.

3.  There is no evidence of Parkinson's disease in service 
and no competent medical evidence linking the Veteran's 
current Parkinson's disease with his period of service.

4.  There is no evidence of a left hand disorder other than 
left hand tremors associated with Parkinson's disease and no 
competent medical evidence linking the Veteran's current 
Parkinson's disease with left hand tremors with his period of 
service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Service connection for residuals of a head injury is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  Service connection for Parkinson's disease is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

4.  Service connection for a left hand disorder is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that bilateral 
hearing loss, tinnitus, narcolepsy, a left hand disorder, a 
head injury, and Parkinson's disease are related to his 
service with the United States Navy from September 1958 to 
August 1960.  With regard to the narcolepsy, head injury, and 
Parkinson's disease issues,  he contends that he lost 
consciousness, fell, and hit his head while in boot camp 
resulting in a head injury and a subsequent diagnosis of 
narcolepsy.  He further contends that he has developed 
Parkinson's disease as a result of this in-service fall.  The 
Veteran also contends that he injured his left hand while 
stationed in Hawaii during his military service when a steel 
plate smashed the hand.  Finally, with regard to the claims 
for bilateral hearing loss and tinnitus the Veteran claims 
that he was exposed to excessive noise while firing weapons 
during boot camp in service and wore no protection for his 
ears.  The Veteran attributes his current hearing loss and 
tinnitus to this acoustic trauma.  


Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In addition, certain chronic diseases, such bilateral hearing 
loss, may be presumed to have been incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

1.	Bilateral Hearing Loss

The Veteran's service treatment records include a pre-
enlistment audiological examination conducted in March 1957 
which showed 15/15 whispered voice for each ear.  The Veteran 
did report that he had scarred ear drums as a child.  In a 
March 1957 "Report of Medical History" the Veteran reported 
yes to "ear, nose, or throat trouble."  

A September 1958 enlistment examination also showed 15/15 
whispered voice.  In a September 1958 "Report of Medical 
History" the Veteran again reported yes to "ear, nose, or 
throat trouble."  The Veteran also indicated that he had 
otitis media as a child.  During service, the Veteran was 
seen for complaints of left ear ache in August 1959 and July 
1960.  Upon separation in August 1960, audiological 
examination also revealed 15/15 whispered voice for each ear.

In March 2004, approximately 44 years after his discharge 
from service, the Veteran submitted claims for service 
connection for bilateral hearing loss and tinnitus.    

The Veteran was afforded a VA audiological examination in 
August 2004.  This examination reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
20
15
10
10
15
Left 
Ear
20
10
15
30
35

Speech Recognition
Right Ear
100%
Left Ear
98%
 
The examiner opined that the Veteran's decreased hearing was 
less likely than not as due to military noise exposure as the 
Veteran reported limited noise exposure in service with 
occupational noise noted.  The examiner noted that the 
Veteran reported "shore duty with no noise" and only boot 
camp training noise exposure.  

Also of record are VA outpatient treatment reports dated in 
February 2003 which are negative for complaints of hearing 
loss.  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide: "For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 
zero to 20 dB, and higher threshold levels indicate some 
degree of hearing loss). 

In this case, the Board finds that service connection for 
bilateral hearing loss is not in order.  Initially, the 
August 2004 VA audiological examination does not show that 
the Veteran has a bilateral hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.  As was stated earlier, 
current disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Furthermore, the August 2004 VA 
examiner opined that the Veteran's decreased hearing was not 
related to his military service as the Veteran experienced 
limited noise exposure during military service.  The 
Veteran's claim for service connection implicitly includes 
the assertion that he has bilateral hearing loss, but his 
personal opinion as a lay person not trained in medicine is 
not competent evidence needed to establish a diagnosis of a 
bilateral hearing loss or its relationship to service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.   
	2.  Residuals of a head injury 

The Veteran's service treatment records are negative for a 
diagnosis or any indication of a head injury.  Specifically, 
examinations dated in March 1957, September 1958, and August 
1960 show a normal head and normal neurologic system.  

In March 2004, approximately 44 years after his discharge 
from service, the Veteran submitted a claim for service 
connection for a head injury.  Subsequently, in August 2004 
the Veteran was afforded a VA examination with regard to his 
claimed head injury.  The examiner reviewed the claims file 
along with the Veteran's contention that he had lost 
consciousness, fell, and hit his head while in boot camp 
resulting in a head injury and a subsequent diagnosis of 
narcolepsy.  The examiner also noted a "Report of Medical 
History" dated in December 1962, just two years after 
military service, wherein the Veteran wrote:  "Have been 
under a doctor's care for narcolepsy since '61.  Have had it 
since '57."  The August 2004 VA examiner opined that "[i]f 
this evidence is sufficient for VA purposes, and if [the 
Veteran's] 'summer training' constitutes 'military service' 
for VA purposes, it is as likely as not that [the Veteran's] 
narcoleptic disease is related to his initial bout, which 
occurred in 1957 while in boot camp."  While the August 2004 
VA examiner opined that the Veteran's narcolepsy began in 
1957 the examiner did not provide a diagnosis of a head 
injury.  

Given the above, the Board finds that service connection for 
residuals of a head injury is not in order.  First, the 
Veteran's service treatment records are negative for a head 
injury in service.  Furthermore, there is no evidence of a 
current head injury.  A private treatment report dated in 
June 2004, VA treatment records dated in February 2003, and 
the August 2004 VA examination report are negative for a head 
injury.  As was stated earlier, current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Therefore, in 
the absence of evidence of a current disability, the 
preponderance of evidence is against service connection for a 
head injury and the claim is denied.  38 U.S.C.A. § 5107(b).

3.	 Parkinson's Disease

The Veteran's service treatment records are negative for a 
diagnosis or any indication of Parkinson's disease.  
Specifically, examinations dated in March 1957, September 
1958, and August 1960 show a normal neurologic system.  The 
earliest evidence of Parkinson's disease is a private 
treatment report from Dr. J.D.B. dated in February 2004.  In 
this report the Veteran reported a history of narcolepsy 
since the age of 21 manifested by excessive daytime 
somnolence and occasional sleep attacks.  

In March 2004, approximately 44 years after his discharge 
from service, the Veteran submitted a claim for service 
connection for Parkinson's disease.  Subsequently, in August 
2004 the Veteran was afforded a VA examination with regard to 
his claimed Parkinson's disease.  The examiner reviewed the 
claims file along with the Veteran's contentions that his 
Parkinson's disease was related to an in-service un-
documented head injury.  The examiner continued the diagnosis 
of Parkinson's disease, mild, intermittent and focal to the 
left hand.  The examiner also opined that due to the neuro-
chemical nature of Parkinson's disease, it was not likely 
that it was related to any head injury that may have occurred 
at the time of the alleged first narcoleptic attack, or any 
experience that occurred while on active duty.    

Also of record are VA outpatient treatment reports dated in 
February 2003 which show a history of narcolepsy.  

In this case, the Board finds that service connection for 
Parkinson's disease is not in order.  Initially, there is no 
indication that the Veteran was treated for Parkinson's 
disease during his military service.  The first objective 
showing of Parkinson's disease in the record is the February 
2004 private treatment report, approximately 44 years after 
service.  Also, there is no link between the Veteran's 
current Parkinson's disease and service.  In fact, the August 
2004 VA examiner provided an opinion that the Veteran's 
Parkinson's disease was neuro-chemical in nature and 
therefore could not be related to an alleged in-service head 
injury or any other experience that occurred while on active 
duty.  There is no contrary medical evidence of record.   

The Veteran's claim for service connection implicitly 
includes the assertion that his Parkinson's disease is 
related to service, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a link between this disorder and its relationship 
to service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Thus, the Veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  As there is no evidence that the 
Veteran's Parkinson's disease is related to service, his 
claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b).

4.	Left hand disorder

The Veteran's service treatment records are negative for a 
diagnosis or any indication of a left hand disorder.  
Specifically, examinations dated in March 1957, September 
1958, and August 1960 show normal upper extremities.  In a 
March 1957 "Report of Medical History" the Veteran denied 
"bone, joint, or other deformity" however in a September 
1958 "Report of Medical History" the Veteran denied 
reported yes to "bone, joint, or other deformity."  During 
service, the Veteran was seen for a possible fracture of the 
right hand in July 1959, laceration of the left thumb in 
October 1958, and a burn to the hands in June 1960.

The earliest evidence of a left hand disorder is a private 
treatment report from Dr. J.D.B. dated in February 2004.  In 
this report the Veteran reported that he first began to 
notice a tremor of his left upper extremity approximately one 
year earlier.  The impression was probable early-onset, 
tremor-predominant Parkinson's disease.  

In March 2004, approximately 44 years after his discharge 
from service, the Veteran submitted a claim for service 
connection for a left hand disorder.  Subsequently, in August 
2004 the Veteran was afforded a VA examination with regard to 
his claimed left hand disorder.  The examiner reviewed the 
claims file along with the Veteran's contention that he 
injured his left hand while stationed in Hawaii during his 
military service when a steel plate smashed the hand.  The 
examiner noted that there were no service treatment records 
to corroborate this claimed injury to the left hand.  The 
examiner diagnosed the Veteran with Parkinson's disease, 
mild, intermittent and focal to the left hand.  No other 
diagnosis regarding the left hand was made.  The examiner 
also opined that due to the neuro-chemical nature of 
Parkinson's disease, it was not likely that it was related to 
any head injury that may have occurred at the time of the 
alleged first narcoleptic attack, or any experience that 
occurred while on active duty.    

Also of record are VA outpatient treatment reports dated in 
February 2003 which show a history of narcolepsy.  

In this case, the Board finds that service connection for a 
left hand disorder is not in order.  Initially, while service 
treatment records show laceration of the left thumb in 
October 1958 and a burn to the hands in June 1960 the August 
1960 separation examination showed normal upper extremities.  
Furthermore, there is no diagnosis of a left hand disorder 
other than a left hand tremor associated with Parkinson's 
disease and the first objective showing of left hand tremors 
in the record is the February 2004 private treatment report, 
approximately 44 years after service.  Also, there is no link 
between the Veteran's current left hand tremors and service.  
In fact, the August 2004 VA examiner provided an opinion that 
the Veteran's Parkinson's disease with resulting left hand 
tremors was neuro-chemical in nature and therefore could not 
be related to an alleged in-service head injury or any other 
experience that occurred while on active duty.  There is no 
contrary medical evidence of record.   

The Veteran's claim for service connection implicitly 
includes the assertion that his left hand disorder is related 
to service, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a link between this disorder and its relationship 
to service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Thus, the Veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  As there is no evidence that the 
Veteran's left hand disorder is related to service, his claim 
for service connection must be denied.  38 U.S.C.A. 
§ 5107(b).


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2004.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess, 19 
Vet. App. at 473.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
and its counsel throughout the adjudication of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).  
      
VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of a head injury is denied.

Service connection for Parkinson's disease is denied.

Service connection for a left hand disorder is denied.


REMAND

The Veteran claims that tinnitus is related to service.  
There is no evidence of complaints or treatment for tinnitus 
during service; however, as a lay person the Veteran is 
competent to describe the symptoms he has experienced, 
including their time of onset.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  He was afforded a VA 
audiological examination in August 2004 which yielded a 
diagnosis of tinnitus; however, as pointed out by the 
Veteran's representative, the examiner did not provide an 
etiological opinion.  

Once VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 
(2007). Therefore, another examination is required to 
ascertain the likely etiology of the Veteran's claimed 
tinnitus. 

The Veteran's March 1957 pre-induction examination shows a 
normal neurologic system, however, the Veteran did report 
that he had seen doctors for sleepiness and frequent dozing 
off but was told that everything was "OK."  A preexisting 
injury or disease will be considered to have been aggravated 
by service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Veteran's service treatment records are negative for any 
narcoleptic events, including a fall in boot camp, however, 
in a "Report of Medical History" dated in December 1962, 
just two years after military service, the Veteran wrote:  
"Have been under a doctor's care for narcolepsy since '61.  
Have had it since '57."   

In connection with the pending claim, the Veteran was 
afforded a VA examination in August 2004.  The examiner noted 
the December 1962 note wherein the Veteran reported a history 
of narcolepsy since 1957.  The examiner also diagnosed the 
Veteran with narcolepsy, mild, treated with vitamins and 
exercise.  The examiner noted that there was no documentation 
of a head injury in the Veteran's service treatment records.  
Nevertheless, the examiner pointed to the December 1962 
statement and indicated that if this evidence was sufficient 
for VA purposes, and if the Veteran's "summer training" 
constitutes "military service" for VA purposes, it was as 
likely as not that the Veteran's narcoleptic disease is 
related to his initial bout, which reportedly occurred in 
1957 while in boot camp.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  Rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.

As the medical evidence shows possible narcolepsy, before, 
during, and after active service, but the examination 
conducted at enlistment concluded there was no evidence of a 
neurologic disorder, the Veteran should be afforded a VA 
examination to obtain a medical opinion.  38 C.F.R. 
§ 3.159(c)(4).  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of the 
claimed tinnitus.  

The claims folder must be made available 
to the examiner for review.  

Based on the examination and review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any currently 
diagnosis tinnitus is related to service.  

A complete rationale should be provided 
for any opinion expressed.  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the claimed narcolepsy.

The claims folder must be made available 
to the examiner for review.  The 
examiner's attention is specifically 
directed to the March 1957 pre-enlistment 
examination showing the Veteran's pre-
service reports of sleepiness and 
frequent dozing off.    

The examiner should conduct a thorough 
examination and provide a diagnosis for 
any pathology found.  Based on the 
examination and review of the record, the 
examiner must answer the following 
questions:

Does the Veteran have narcolepsy, and, if 
so,

(a) does the evidence of record clearly 
and unmistakably show that the Veteran 
had narcolepsy that existed prior to his 
entry onto active duty (i.e., September 
1958)?

(b) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

(c) if the answer is no, is it at least 
as likely as not that the narcolepsy had 
its onset during active military service 
(i.e., September 1958 to August 1960)?  

A complete rationale should be provided 
for any opinion expressed.  

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
issue a supplemental statement of the 
case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


